United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     February 24, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 03-21168
                            Summary Calendar


KENNETH BRUCE PERKINS,

                                        Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                        Respondent-Appellee.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                              4:02-CV-2235
                          --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

      Petitioner-Appellant Kenneth Bruce Perkins was convicted in

state court of four counts of aggravated sexual assault involving

two of his minor grandchildren and was sentenced to serve 30 years

in prison.     Perkins filed a 28 U.S.C. § 2254 habeas corpus petition

to challenge this conviction, and he now appeals the magistrate

judge’s dismissal of that petition.           Perkins contends that the

magistrate judge erred in (1) concluding that he had not rebutted

the   state    court’s   factual   findings   by   clear   and    convincing


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidence, and (2) denying relief on his claim that counsel rendered

ineffective assistance for failing to procure and use evidence

related to suggestive questioning of children.

            When considering a district court’s ruling on a § 2254

petition, we review that court’s findings of fact for clear error

and its conclusions of law de novo.        Collier v. Cockrell, 300 F.3d
577, 582 (5th Cir. 2002).       Perkins cites to several articles and

affidavits in support of his argument that he has rebutted the

state court’s factual findings by clear and convincing evidence.

A few of these documents do rebut the state court’s finding

concerning whether particular research was available at the time of

trial.     Nevertheless, it is not clear that Perkins has met the

clear and convincing evidence standard as to this particular

finding.     There   is   no   need,   however,   to   settle   this   issue

definitively, for even if we assume arguendo that Perkins has

rebutted one of the state court’s findings by clear and convincing

evidence, he still is not entitled to relief.             He has neither

rebutted the remainder of the state court’s findings nor shown that

he should prevail on his ineffective assistance claim.

     Perkins contends that counsel rendered ineffective assistance

for not procuring evidence pertaining to suggestive questioning of

children and using that evidence at trial.        To obtain relief based

on ineffective assistance of counsel, a habeas petitioner must

demonstrate both that his attorney’s performance was deficient and



                                       2
that his deficient performance prejudiced the defense.   Strickland

v. Washington, 466 U.S. 668, 687 (1984).

     As the state courts denied Perkins’s ineffective assistance

claims on their merits, the deferential standard of review found in

28 U.S.C. § 2254(d) guides our consideration of this issue.     See

Barrientes v. Johnson, 221 F.3d 741, 779-80 (5th Cir. 2000).   Under

that standard, Perkins is not entitled to relief on his ineffective

assistance claim unless he shows that the state court’s rejection

was contrary to, or involved an unreasonable application of,

federal law as determined by the Supreme Court.       See Hill v.

Johnson, 210 F.3d 481, 485 (5th Cir. 2000); § 2254(d)(1).

     A state court decision is contrary to clearly established

federal law if it “applies a rule that contradicts the governing

law set forth” in Supreme Court cases or “if the state court

confronts a set of facts that are materially indistinguishable from

a decision of [the Court] and nevertheless arrives at a result

different from [the Court’s] precedent.”      Williams v. Taylor,

529 U.S. 362, 405-06 (2000).     A state court decision involves

an unreasonable application of clearly established federal law

if the state court “correctly identifies the governing legal

rule but applies it unreasonably to the facts of a particular

prisoner’s case.”   Id. at 407-08.

     Perkins has not shown that the state court’s rejection of his

ineffective assistance claim was contrary to federal law. There is

no indication in the record that the state court’s rejection of

                                 3
this claim involved the application of a rule that was contrary to

one announced by the Court or that this case was factually similar

to a case considered by the Court.            Accordingly, the state court’s

rejection of this claim was not contrary to clearly established

federal law.     See Williams, 529 U.S. at 405-06.

       Neither is the state court’s rejection of Perkins’s claim of

ineffective assistance of counsel unreasonable.                       The record shows

that   counsel    vigorously    defended       Perkins        at     trial,        expressly

referring to the allegedly improper questioning of the victims

during cross-examination of several witnesses.                           Counsel called

several   defense       witnesses,    one     of   whom       testified          about       the

allegedly improper techniques used to interview the victims.                                   To

the    extent    that    Perkins     is   arguing        that       counsel         rendered

ineffective assistance for failure to present enough evidence

relating to improper questioning of the victims, this argument is

insufficient to show that counsel rendered ineffective assistance.

See Dowthitt v. Johnson, 230 F.3d 733, 743 (5th Cir. 2000).

       Perkins has shown no reviewable error in the magistrate

judge’s rulings.        Accordingly, the judgment of the district court

is, in all respects,

AFFIRMED.


                                                   I:\AIMS\FORMS\03\03-21168\5087929\03-21168.0.wpd
                                                                                   2/24/05 9:29 am




                                          4